Exhibit 10.1

UNILIFE CORPORATION

Shares of Common Stock

(par value $0.01 per share)

Controlled Equity OfferingSM

Sales Agreement

July 29, 2015

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Ladies and Gentlemen:

Unilife Corporation, a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cantor Fitzgerald & Co. (the “Agent”), as
follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through the Agent, shares of common
stock (the “Placement Shares”) of the Company, par value $0.01 per share (the
“Common Stock”); provided, however, that in no event shall the Company issue or
sell through the Agent such number or dollar amount of Placement Shares that
would (a) exceed the number or dollar amount of shares of Common Stock
registered on the effective Registration Statement (defined below) pursuant to
which the offering is being made, (b) exceed the number of authorized but
unissued shares of Common Stock, (c) exceed the number or dollar amount of
shares of Common Stock permitted to be sold under Form S-3 (including General
Instruction I.B.6 thereof, if applicable) or (d) exceed the number or dollar
amount of shares of Common Stock for which the Company has filed a Prospectus
Supplement (defined below) (the lesser of (a), (b), (c) and (d), the “Maximum
Amount”). Notwithstanding anything to the contrary contained herein, the parties
hereto agree that compliance with the limitations set forth in this Section 1 on
the amount of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that the Agent shall have no obligation
in connection with such compliance. The issuance and sale of Placement Shares
through Agent will be effected pursuant to the Registration Statement (as
defined below) filed by the Company and declared effective by the Securities and
Exchange Commission (the “Commission”) on October 3, 2014, although nothing in
this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue Common Stock.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-197122), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and



--------------------------------------------------------------------------------

regulations thereunder. The Company has prepared a prospectus supplement
specifically relating to the Placement Shares (the “Prospectus Supplement”) to
the base prospectus included as part of such registration statement. The Company
will furnish to the Agent, for use by the Agent, copies of the prospectus
included as part of such registration statement, as supplemented by the
Prospectus Supplement, relating to the Placement Shares. The Company may file
one or more additional registration statements from time to time that will
contain a base prospectus and related prospectus or prospectus supplement, if
applicable (which shall be a Prospectus Supplement), with respect to the
Placement Shares. Except where the context otherwise requires, such registration
statement(s), including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act Regulations or deemed to be a part of such registration
statement pursuant to Rule 430B of the Securities Act Regulations, is herein
called the “Registration Statement.” The base prospectus, including all
documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations, together with the then issued Issuer Free Writing
Prospectus(es) (defined below), is herein called the “Prospectus.” Any reference
herein to the Registration Statement, the Prospectus or any amendment or
supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or the Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein (the “Incorporated Documents”) including, unless the
context otherwise requires, the documents, if any, filed as exhibits to such
Incorporated Documents.

Any reference herein to the terms “amend,” “amendment” or “supplement” with
respect to the Registration Statement, any Prospectus Supplement, the Prospectus
or any Issuer Free Writing Prospectus shall be deemed to refer to and include
the filing of any document under the Exchange Act on or after the most-recent
effective date of the Registration Statement, or the date of the Prospectus
Supplement, Prospectus or such Issuer Free Writing Prospectus, as the case may
be, and incorporated therein by reference. For purposes of this Agreement,
(a) all references to the Registration Statement, the Prospectus or to any
amendment or supplement thereto shall be deemed to include the most recent copy
filed with the Commission pursuant to its Electronic Data Gathering Analysis and
Retrieval System, or if applicable, the Interactive Data Electronic Application
system when used by the Commission (collectively, “EDGAR”) and (b) all currency
amounts appearing in this Agreement are presented in United States dollars, or
$.

Each of the Company and the Agent agree that no initial sales or solicitations
of sales of Placement Shares by the Agent shall be made on the ASX or in
Australia.

2. Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify the Agent by email notice
(or other method mutually agreed to in writing by the parties) of the number of
Placement Shares, the time period during which sales are requested to be made,
any limitation on the number of Placement

 

-2-



--------------------------------------------------------------------------------

Shares that may be sold in any one day and any minimum price below which sales
may not be made (a “Placement Notice”), the form of which is attached hereto as
Schedule 1. For the avoidance of doubt, the Company must not issue a Placement
Notice, unless it is satisfied that (a) the issue and sale of the Placement
Shares the subject of the Placement Notice is within the Company’s issue
capacity under Chapter 7 of the ASX Listing Rules or is otherwise permitted to
be made under the ASX Listing Rules (i.e., the Company has obtained approval
from its stockholders to issue Placement Shares in excess of its 15% issue
capacity under the ASX Listing Rule 7.1 or has obtained a waiver from ASX of the
15% limit under ASX Listing Rules 7.1); and (b) the Company will be in a
position to issue a cleansing notice to ASX in accordance with section 708A(6)
of the Australian Corporations Act 2001 (Cth) (as modified by ASIC Class Order
[14/827]) within five (5) Business Days of the issue of the Placement Shares.
The Placement Notice shall originate from any of the individuals from the
Company set forth on Schedule 3 (with a copy to each of the other individuals
from the Company listed on such schedule), and shall be addressed to each of the
individuals from the Agent set forth on Schedule 3, as such Schedule 3 may be
amended from time to time. The Placement Notice shall be effective unless and
until (i) the Agent declines to accept the terms contained therein for any
reason, in its sole discretion, within two (2) Business Days from the time the
Placement Notice was received (ii) the entire amount of the Placement Shares
thereunder have been sold, (iii) the Company suspends or terminates the
Placement Notice or (iv) this Agreement has been terminated under the provisions
of Section 12. The amount of any discount, commission or other compensation to
be paid by the Company to Agent in connection with the sale of the Placement
Shares shall be calculated in accordance with the terms set forth in Schedule 2.
It is expressly acknowledged and agreed that neither the Company nor the Agent
will have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to the Agent and
the Agent does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein. In the event
of a conflict between the terms of this Agreement and the terms of a Placement
Notice, the terms of the Placement Notice will control.

3. Sale of Placement Shares by Agent.

(a) Subject to the terms and conditions of this Agreement and the provisions of
Section 5(a), the Agent, for the period specified in the Placement Notice, will
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of the NASDAQ Global Market (the “Exchange”), to sell the Placement
Shares up to the amount specified, and otherwise in accordance with the terms of
such Placement Notice. The Agent will provide written confirmation to the
Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such sales.
Subject to the terms of the Placement Notice, the Agent may sell Placement
Shares by any method permitted by law deemed to be an “at the market” offering
as defined in Rule 415 of the Securities Act Regulations, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market

 

-3-



--------------------------------------------------------------------------------

maker. Subject to the terms of a Placement Notice, the Agent may also sell
Placement Shares by any other method permitted by law, including but not limited
to in privately negotiated transactions with the Company’s consent. “Trading
Day” means any day on which Common Stock is traded on the Exchange.

(b) During the term of this Agreement, neither Agent nor any of its affiliates
or subsidiaries shall engage in (i) any short sale of any security of the
Company, as defined in Regulation SHO, (ii) any sale of any security of the
Company that the Agent does not own or any sale which is consummated by the
delivery of a security of the Company borrowed by, or for the account of, Agent
or (iii) any market making, bidding, stabilization or other trading activity
with regard to the Common Stock or related derivative securities if such
activity would be prohibited under Regulation M or other anti-manipulation rules
under the Securities Act or any other law applicable to the Company.

4. Suspension of Sales. The Company or the Agent may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 3), suspend any sale of Placement Shares (a
“Suspension”); provided, however, that such suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. While a Suspension is in effect
any obligation under Sections 7(l), 7(m), and 7(n) with respect to the delivery
of certificates, opinions, or comfort letters to the Agent, shall be waived,
provided, however, that such waiver shall not apply for the Representation Date
(defined below) occurring on the date that the Company files its annual report
on Form 10-K. Each of the parties agrees that no such notice under this
Section 4 shall be effective against any other party unless it is made to one of
the individuals named on Schedule 3 hereto, as such Schedule may be amended from
time to time.

5. Sale and Delivery to the Agent; Settlement.

(a) Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
the Agent’s acceptance of the terms of a Placement Notice, and unless the sale
of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations to sell such Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice.
The Company acknowledges and agrees that (i) there can be no assurance that the
Agent will be successful in selling Placement Shares, (ii) the Agent will incur
no liability or obligation to the Company or any other person or entity if it
does not sell Placement Shares for any reason other than a failure by the Agent
to use its commercially reasonable efforts consistent with its normal trading
and sales practices and applicable law and regulations to sell such Placement
Shares as required under this Agreement and (iii) the Agent shall be under no
obligation to purchase Placement Shares on a principal basis pursuant to this
Agreement, except as otherwise agreed by the Agent and the Company.

 

-4-



--------------------------------------------------------------------------------

(b) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The Agent shall notify the Company of each sale of Placement
Shares on the date of such sale. The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by the
Agent, after deduction for (i) the Agent’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
and (ii) any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales.

(c) Delivery of Placement Shares. The Agent will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. In addition, where the sale is undertaken by way of a
privately negotiated transaction, the Agent shall procure that the purchaser
provides a warranty in the sale documentation to the effect that the purchaser
does not intend to sell the Placement Shares it acquires or grant, issue or
transfer any interest in or option over the Placement Shares, in Australia
within 12 months of the date of issue of the Placement Shares. Once the Company
has received confirmation of receipt of the Net Proceeds, the Company will, or
will cause its transfer agent to, electronically transfer the Placement Shares
being sold by crediting the Agent’s or its designee’s account (provided the
Agent shall have given the Company written notice of such designee at least one
Trading Day prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradable, transferable, registered shares in good deliverable
form. If the Company, or its transfer agent (if applicable), defaults in its
obligation to deliver Placement Shares on a Settlement Date, the Company agrees
that in addition to and in no way limiting the rights and obligations set forth
in Section 10(a) hereto, it will (i) hold the Agent harmless against any loss,
claim, damage, or expense (including reasonable legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent (if applicable) and (ii) pay to the Agent any commission,
discount, or other compensation to which it would otherwise have been entitled
absent such default.

(d) Denominations; Registration. Certificates for the Placement Shares, if any,
shall be in such denominations and registered in such names as the Agent may
request in writing at least one full Business Day (as defined below) before the
Settlement Date. The certificates for the Placement Shares, if any, will be made
available by the Company for examination and packaging by the Agent in The City
of New York not later than noon (New York time) on the Business Day prior to the
Settlement Date.

(e) Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate gross sales proceeds of
Placement Shares sold pursuant to this Agreement would exceed the lesser of
(A) together with all sales of Placement Shares under this Agreement, the
Maximum Amount, (B) the amount available for offer and sale under the currently
effective Registration Statement, (C) the amount authorized from time to time to
be issued and sold under this Agreement by the Company’s board of directors, a
duly authorized

 

-5-



--------------------------------------------------------------------------------

committee thereof or a duly authorized executive committee, and notified to the
Agent in writing, and (D) the amount that the Company is permitted to issue
under the Listing Rules of the Australian Securities Exchange (“ASX”) as amended
or waived from time to time. Under no circumstances shall the Company cause or
request the offer or sale of any Placement Shares pursuant to this Agreement at
a price lower than the minimum price authorized from time to time by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to the Agent in writing. Further,
under no circumstances shall the Company cause or permit the aggregate offering
amount of Placement Shares sold pursuant to this Agreement to exceed the Maximum
Amount.

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with Agent that as of the date of this Agreement and as
of each Applicable Time (as defined below), unless such representation, warranty
or agreement specifies a different time:

(a) Registration Statement and Prospectus. The Company and the transactions
contemplated by this Agreement meet the requirements for and comply with the
conditions for the use of Form S-3 under the Securities Act. The Registration
Statement has been filed with the Commission and has been declared effective by
the Commission under the Securities Act. The Prospectus Supplement will name the
Agent as the agent in the section entitled “Plan of Distribution.” The Company
has not received, and has no notice of, any order of the Commission preventing
or suspending the use of the Registration Statement, or threatening or
instituting proceedings for that purpose. The Registration Statement and the
offer and sale of Placement Shares as contemplated hereby meet the requirements
of Rule 415 under the Securities Act and comply in all material respects with
said Rule. Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been so described or
filed. Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to Agent and its counsel.
The Company has not distributed and, prior to the later to occur of each
Settlement Date and completion of the distribution of the Placement Shares, will
not distribute any offering material in connection with the offering or sale of
the Placement Shares other than the Registration Statement and the Prospectus
and any Issuer Free Writing Prospectus (as defined below) to which the Agent has
consented. The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is currently listed on the Exchange under the trading symbol
“UNIS” and the Company’s Chess Depositary Interests (“CDIs”) (each representing
an interest in one-sixth of a share of Common Stock) are listed on the ASX. The
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act,
delisting the Common Stock from the Exchange or delisting the Company from the
ASX, nor has the Company received any notification that the Commission, the
Exchange or the ASX is contemplating terminating such registration or listing
(as applicable). To the Company’s knowledge and except as disclosed in the
Registration Statement, including the Incorporated Documents, it is in
compliance with all applicable listing requirements of the Exchange and ASX. As
of the time of each sale of any Placement Shares pursuant to this Agreement,
such sale will not violate or require shareholder approval pursuant to Chapter 7
of the Listing Rules of the ASX. The Company has no reason to believe that it
will not in the foreseeable future continue to be in compliance with all such
listing and maintenance requirements.

 

-6-



--------------------------------------------------------------------------------

(b) No Misstatement or Omission. The Registration Statement, when it became or
becomes effective, and the Prospectus, and any amendment or supplement thereto,
on the date of such Prospectus or amendment or supplement, conformed and will
conform in all material respects with the requirements of the Securities Act. At
each Settlement Date, the Registration Statement and the Prospectus, as of such
date, will conform in all material respects with the requirements of the
Securities Act. The Registration Statement, when it became or becomes effective,
did not, and will not, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any amendment and
supplement thereto, on the date thereof and at each Applicable Time (defined
below), did not or will not include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading. The documents
incorporated by reference in the Prospectus or any Prospectus Supplement did
not, and any further documents filed and incorporated by reference therein will
not, when filed with the Commission, contain an untrue statement of a material
fact or omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading. The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by Agent specifically
for use in the preparation thereof.

(c) Conformity with Securities Act and Exchange Act. The Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, and the documents incorporated by reference in the
Registration Statement, the Prospectus or any amendment or supplement thereto,
when such documents were or are filed with the Commission under the Securities
Act or the Exchange Act or became or become effective under the Securities Act,
as the case may be, conformed or will conform in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable.

(d) Financial Information. The consolidated financial statements of the Company
included or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, together with the
related notes and schedules, present fairly, in all material respects, the
consolidated financial position of the Company and the Subsidiaries (as defined
below) as of the dates indicated and the consolidated results of operations,
cash flows and changes in stockholders’ equity of the Company for the periods
specified (subject, in the case of unaudited statements to normal year end audit
adjustments) and have been prepared in compliance with the requirements of the
Securities Act and Exchange Act, as applicable, and in conformity with United
States generally accepted accounting principles applied on a consistent basis
(except for such adjustments to accounting standards and practices as are noted
therein) during the periods involved; the other financial and statistical data
with respect to the Company and the Subsidiaries (as defined below) contained or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, are accurately and fairly presented in
all material respects and prepared on a basis materially consistent with the
financial statements and books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
or

 

-7-



--------------------------------------------------------------------------------

incorporated by reference in the Registration Statement, or the Prospectus that
are not included or incorporated by reference as required; the Company and the
Subsidiaries (as defined below) do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not described in the Registration Statement (excluding the exhibits thereto),
and the Prospectus; and all disclosures contained or incorporated by reference
in the Registration Statement, the Prospectus and the Issuer Free Writing
Prospectuses, if any, regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply in all material
respects with Regulation G of the Exchange Act and Item 10 of Regulation S-K
under the Securities Act, to the extent applicable.

(e) Conformity with EDGAR Filing. The Prospectus delivered to Agent for use in
connection with the sale of the Placement Shares pursuant to this Agreement will
be identical to the versions of the Prospectus created to be transmitted to the
Commission for filing via EDGAR, except to the extent permitted by Regulation
S-T.

(f) Organization. The Company and each of its Subsidiaries (as defined below)
are, and will be, duly organized or incorporated (as applicable), validly
existing as a corporation and in good standing (where applicable) under the laws
of their respective jurisdictions of organization or incorporation (as
applicable). The Company and each of its Subsidiaries (as defined below) are,
and will be, duly licensed or qualified as a foreign corporation (where
applicable) for transaction of business and in good standing (where applicable)
under the laws of each other jurisdiction in which their respective ownership or
lease of property or the conduct of their respective businesses requires such
license or qualification, and have all corporate power and authority necessary
to own or hold their respective properties and to conduct their respective
businesses as described in the Registration Statement and the Prospectus, except
where the failure to be so qualified or in good standing or have such power or
authority would not, individually or in the aggregate, have a material adverse
effect or would reasonably be expected to have a material adverse effect on or
affecting the assets, business, operations, earnings, properties, condition
(financial or otherwise), prospects, stockholders’ equity or results of
operations of the Company and the Subsidiaries (as defined below) taken as a
whole, or prevent or materially interfere with consummation of the transactions
contemplated hereby (a “Material Adverse Effect”).

(g) Subsidiaries. The subsidiaries set forth on Schedule 4 (collectively, the
“Subsidiaries”), are the Company’s only significant subsidiaries (as such term
is defined in Rule 1-02 of Regulation S-X promulgated by the Commission). Except
as set forth in the Registration Statement and in the Prospectus, the Company
owns, directly or indirectly, all of the equity interests of the Subsidiaries
free and clear of any lien, charge, security interest, encumbrance, right of
first refusal or other restriction, and all the equity interests of the
Subsidiaries are validly issued and are fully paid, nonassessable (where such
concept is applicable) and free of preemptive and similar rights.

(h) No Violation or Default. Neither the Company nor any of its Subsidiaries is
(i) in violation of its constitution, charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the

 

-8-



--------------------------------------------------------------------------------

Company or any of its Subsidiaries is bound or to which any of the property or
assets of the Company or any of its Subsidiaries are subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of each of clauses (ii) and (iii) above, for any such violation or default
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. To the Company’s knowledge, no other party under any
material contract or other material agreement to which it or any of its
Subsidiaries is a party is in default in any respect thereunder where such
default would reasonably be expected to have a Material Adverse Effect.

(i) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any (including any document deemed
incorporated by reference therein), and other than the Company’s execution of
this Agreement or the sale of any Placement Shares hereunder, there has not been
(i) any Material Adverse Effect or the occurrence of any development that the
Company reasonably expects will result in a Material Adverse Effect, (ii) any
transaction which is material to the Company and the Subsidiaries taken as a
whole, (iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by the Company or any Subsidiary, which
is material to the Company and the Subsidiaries taken as a whole, (iv) any
material change in the share capital stock or outstanding long-term indebtedness
of the Company or any of its Subsidiaries or (v) any dividend or distribution of
any kind declared, paid or made on the capital stock of the Company or any of
its Subsidiaries, other than in each case above in the ordinary course of
business or as otherwise disclosed in the Registration Statement or Prospectus
(including any document deemed incorporated by reference therein).

(j) Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and nonassessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than the grant of additional options or other securities under
the Company’s existing stock option plans, or changes in the number of
outstanding shares of Common Stock of the Company due to the issuance of shares
upon the exercise or conversion of securities exercisable for, or convertible
into, Common Stock outstanding on the date hereof) and such authorized capital
stock conforms to the description thereof set forth in the Registration
Statement and the Prospectus. The description of the securities of the Company
in the Registration Statement and the Prospectus is complete and accurate in all
material respects. Except as disclosed in or contemplated by the Registration
Statement or the Prospectus, as of the date referred to therein, the Company
does not have outstanding any options to purchase, or any rights or warrants to
subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.

(k) Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby subject to obtaining stockholder approval for the issue of the Placement
Shares to the extent

 

-9-



--------------------------------------------------------------------------------

required under the ASX Listing Rules. This Agreement has been duly authorized,
executed and delivered by the Company and is a legal, valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles.

(l) Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
committee, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
or omission of the Agent or a purchaser), including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act. The
Placement Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated by reference into the
Prospectus.

(m) Purpose of issue of Placement Shares. The purpose of the issue and sale of
the Placement Shares through the Agent pursuant to the terms of this Agreement
is not to facilitate the subsequent sale or transfer of the Placement Shares (or
the grant, issue or transfer of any interest in or option over the Placement
Shares) into Australia within 12 months following the date of issue of the
Placement Shares by the Company.

(n) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, the issuance and sale by the Company of the
Placement Shares, except for such consents, approvals, authorizations, orders
and registrations or qualifications as may be required under applicable state
securities laws or by the by-laws and rules of the Financial Industry Regulatory
Authority (“FINRA”), the Exchange in connection with the sale of the Placement
Shares by the Agent or the ASX in connection with the sale of the Placement
Shares by Agent.

(o) No Preferential Rights. Except as set forth in the Registration Statement
and the Prospectus, (i) no person, as such term is defined in Rule 1-02 of
Regulation S-X promulgated under the Securities Act (each, a “Person”), has the
right, contractual or otherwise, to cause the Company to issue or sell to such
Person any Common Stock or shares of any other capital stock or other securities
of the Company, (ii) no Person has any preemptive rights, resale rights, rights
of first refusal, or any other rights (whether pursuant to a “poison pill”
provision or otherwise) to purchase any Common Stock or shares of any other
capital stock or other securities of the Company from the Company which have not
been duly waived with respect to the offering contemplated hereby, (iii) no
Person has the right to act as an underwriter or as a financial advisor to the
Company in connection with the offer and sale of the Common Stock, and (iv) no
Person has the right, contractual or otherwise, to require the Company to
register under the Securities Act any Common Stock or shares of any other
capital stock or other securities of the Company, or to include any such shares
or other securities in the Registration Statement or the offering contemplated
thereby, whether as a result of the filing or effectiveness of the Registration
Statement or the sale of the Placement Shares as contemplated thereby or
otherwise.

 

-10-



--------------------------------------------------------------------------------

(p) Independent Public Accounting Firm. KPMG LLP (the “Accountant”), whose
report on the consolidated financial statements of the Company is filed with the
Commission as part of the Company’s most recent Annual Report on Form 10-K filed
with the Commission and incorporated by reference into the Registration
Statement and the Prospectus, are and, during the periods covered by their
report, were an independent registered public accounting firm within the meaning
of the Securities Act and the Public Company Accounting Oversight Board (United
States). To the Company’s knowledge, after due and careful inquiry, the
Accountant is not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the
Company.

(q) Enforceability of Agreements. To the Company’s knowledge, all agreements
between the Company and third parties expressly referenced in the Prospectus,
other than such agreements that have expired by their terms or whose termination
is disclosed in documents filed by the Company on EDGAR, are legal, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, except
for any unenforceability that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(r) No Litigation. Except as set forth in the Registration Statement or the
Prospectus, there are no legal, governmental or regulatory actions, suits or
proceedings pending, nor, to the Company’s knowledge, any legal, governmental or
regulatory audits or investigations, to which the Company or a Subsidiary is a
party or to which any property of the Company or any of its Subsidiaries is the
subject that, individually or in the aggregate, if determined adversely to the
Company or any of its Subsidiaries, would reasonably be expected to have a
Material Adverse Effect; to the Company’s knowledge, no such actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority or threatened by others that, individually or in the aggregate, if
determined adversely to the Company or any of its Subsidiaries, would reasonably
be expected to have a Material Adverse Effect; and (i) there are no current or
pending legal, governmental or regulatory actions, suits or proceedings, or to
the Company’s knowledge audits or investigations that are required under the
Securities Act to be described in the Registration Statement or Prospectus that
are not so described; and (ii) there are no contracts or other documents that
are required under the Securities Act to be filed as exhibits to the
Registration Statement that are not so filed.

(s) Consents and Permits. Except as disclosed in the Registration Statement and
the Prospectus, the Company and its Subsidiaries have made all filings,
applications and submissions required by, possesses and is operating in
compliance with, all approvals, licenses, certificates, certifications,
clearances, consents, grants, exemptions, marks, notifications, orders, permits
and other authorizations issued by, the appropriate federal, state or foreign
governmental or regulatory authorities (including, without limitation, the
United States Food and Drug Administration (the “FDA”), the United States Drug
Enforcement Administration or any other foreign, federal, state, provincial,
court or local government or regulatory authorities including self-regulatory
organizations engaged in the regulation of clinical trials, pharmaceuticals,

 

-11-



--------------------------------------------------------------------------------

biologics or biohazardous substances or materials) necessary for the ownership
or lease of their respective properties or to conduct its businesses as
described in the Registration Statement and the Prospectus (collectively,
“Permits”), except for such Permits the failure of which to possess, obtain or
make the same would not reasonably be expected to have a Material Adverse Effect
and the Company and its Subsidiaries are in compliance with the terms and
conditions of all such Permits, except where the failure to be in compliance
would not reasonably be expected to have a Material Adverse Effect. Except as
disclosed in the Registration Statement or the Prospectus, all of the Permits
are valid and in full force and effect, except where any invalidity,
individually or in the aggregate, would be reasonably expected to have a
Material Adverse Effect. Except as disclosed in the Registration Statement or
the Prospectus, neither the Company nor any of its Subsidiaries has received any
written notice of proceedings relating to the limitation, revocation,
cancellation, suspension, modification or non-renewal of any such Permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to have a Material Adverse Effect, and has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course.

(t) Regulatory Filings. Except as disclosed in the Registration Statement and
the Prospectus, neither the Company nor any of its Subsidiaries has failed to
file with the applicable regulatory authorities (including, without limitation,
the FDA, or any foreign, federal, state, provincial or local governmental or
regulatory authority performing functions similar to those performed by the FDA)
any required filing, declaration, listing, registration, report or submission,
except for such failures that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; except as disclosed in
the Registration Statement and the Prospectus, all such filings, declarations,
listings, registrations, reports or submissions were in all material respects in
compliance with applicable laws when filed and no deficiencies have been
asserted by any applicable regulatory authority with respect to any such
filings, declarations, listings, registrations, reports or submissions, except
for any deficiencies that, individually or in the aggregate, would not have a
Material Adverse Effect. The Company has operated and currently is, in all
material respects, in compliance with the United States Federal Food, Drug, and
Cosmetic Act, all applicable rules and regulations of the FDA and other federal,
state, local and foreign governmental bodies exercising comparable authority.

(u) Intellectual Property. Except as disclosed in the Registration Statement and
the Prospectus, the Company and its Subsidiaries own, possess, license or have
other rights to use all foreign and domestic patents, patent applications, trade
and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”), necessary for the conduct of their respective businesses as now
conducted except to the extent that the failure to own, possess, license or
otherwise hold adequate rights to use such Intellectual Property would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as disclosed in the Registration Statement and the
Prospectus (i) to the Company’s knowledge there are no rights of third parties
to any such Intellectual Property owned by the Company and its Subsidiaries;
(ii) to the Company’s knowledge, there is no infringement by third parties of
any such Intellectual Property; (iii) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s and its Subsidiaries’ rights in or to any such Intellectual
Property, and the Company is unaware of any facts which could form a

 

-12-



--------------------------------------------------------------------------------

reasonable basis for any such action, suit, proceeding or claim; (iv) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the validity or scope of any such Intellectual
Property; (v) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company and its
Subsidiaries infringe or otherwise violate any patent, trademark, copyright,
trade secret or other proprietary rights of others; (vi) to the Company’s
knowledge, there is no third-party U.S. patent or published U.S. patent
application which contains claims for which an Interference Proceeding (as
defined in 35 U.S.C. §135) has been commenced against any patent or patent
application described in the Registration Statement or Prospectus as being owned
by or licensed to the Company; and (vii) the Company and its Subsidiaries have
complied with the terms of each agreement pursuant to which Intellectual
Property has been licensed to the Company or such Subsidiary, and all such
agreements are in full force and effect, except, in the case of any of clauses
(i)-(vii) above, for any such infringement by third parties or any such pending
or threatened suit, action, proceeding or claim as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(v) Market Capitalization. At the time the Registration Statement was originally
declared effective, and at the time the Company’s most recent Annual Report on
Form 10-K was filed with the Commission, the Company met the then applicable
requirements for the use of Form S-3 under the Securities Act, including but not
limited Instruction I.B.1 of Form S-3. The Company satisfies the pre-1992
eligibility requirements for the use of a registration statement on Form S-3 in
connection with this offering (the pre-1992 eligibility requirements for the use
of the registration statement on Form S-3 include (i) having a non-affiliate,
public common equity float of at least $150 million or a non-affiliate, public
common equity float of at least $100 million and annual trading volume of at
least three million shares and (ii) having been subject to the Exchange Act
reporting requirements for a period of 36 months). The Company is not a shell
company (as defined in Rule 405 under the Securities Act) and has not been a
shell company for at least 12 calendar months previously and if it has been a
shell company at any time previously, has filed current Form 10 information (as
defined in Instruction I.B.6 of Form S-3) with the Commission at least 12
calendar months previously reflecting its status as an entity that is not a
shell company.

(w) No Material Defaults. Neither the Company nor any of the Subsidiaries has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(x) Certain Market Activities. Neither the Company, nor any of the Subsidiaries,
nor to the Company’s knowledge, any of their respective directors, officers or
controlling persons has taken, directly or indirectly, any action designed, or
that has constituted or might reasonably be expected to cause or result in,
under the Exchange Act or otherwise, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares.

 

-13-



--------------------------------------------------------------------------------

(y) Broker/Dealer Relationships. Neither the Company nor any of the Subsidiaries
or any related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).

(z) No Reliance. The Company has not relied upon the Agent or legal counsel for
the Agent for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

(aa) Taxes. Except as otherwise disclosed in or contemplated by the Registration
Statement or the Prospectus, the Company and each of its Subsidiaries have filed
all federal, state, local and foreign tax returns which have been required to be
filed and paid all taxes shown thereon through the date hereof, to the extent
that such taxes have become due and are not being contested in good faith,
except where the failure to so file or pay would not reasonably be expected to
have a Material Adverse Effect. Except as otherwise disclosed in or contemplated
by the Registration Statement or the Prospectus, no tax deficiency has been
determined adversely to the Company or any of its Subsidiaries which has had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company has no knowledge of any federal, state or
other governmental tax deficiency, penalty or assessment which has been or might
be asserted or threatened against it which would reasonably be expected to have
a Material Adverse Effect.

(bb) Title to Real and Personal Property. Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries have
good and marketable title in fee simple to all items of real property owned by
them, good and valid title to all personal property described in the
Registration Statement or Prospectus as being owned by them that are material to
the businesses of the Company or such Subsidiary, in each case free and clear of
all liens, encumbrances and claims, except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Any real or
personal property described in the Registration Statement or Prospectus as being
leased by the Company and any of its Subsidiaries is held by them under valid,
existing and enforceable leases, except those that (A) do not materially
interfere with the use made or proposed to be made of such property by the
Company or any of its Subsidiaries or (B) would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect. To the best
of the Company’s knowledge, each of the properties of the Company and its
Subsidiaries complies in all material respects with all applicable codes, laws
and regulations (including, without limitation, building and zoning codes, laws
and regulations and laws relating to access to such properties), except if and
to the extent disclosed in the Registration Statement or Prospectus or except
for such failures to comply that would not, individually or in the aggregate,
reasonably be expected to interfere in any material respect with the use made
and proposed to be made of such property by the Company and its Subsidiaries or
otherwise have a Material Adverse Effect. None of the Company or its
subsidiaries has received from any governmental or regulatory authorities any
notice of any condemnation of, or zoning

 

-14-



--------------------------------------------------------------------------------

change affecting, the properties of the Company and its Subsidiaries, and the
Company knows of no such condemnation or zoning change which is threatened,
except for such that would not reasonably be expected to interfere in any
material respect with the use made and proposed to be made of such property by
the Company and its Subsidiaries or otherwise have a Material Adverse Effect,
individually or in the aggregate.

(cc) Environmental Laws. Except as set forth in the Registration Statement or
the Prospectus, the Company and its Subsidiaries (i) are in compliance in all
material respects with any and all applicable federal, state, local and foreign
laws, rules, regulations, decisions and orders relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”);
(ii) have received and are in compliance in all material respects with all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses as described in the
Registration Statement and the Prospectus; and (iii) have not received notice of
any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except, in the case of any of clauses (i), (ii) or (iii) above,
for any such failure to comply or failure to receive required permits, licenses,
other approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(dd) Disclosure Controls. The Company and each of its Subsidiaries maintain
systems of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting (other than as set
forth in the Prospectus). Since the date of the latest audited financial
statements of the Company included in the Prospectus, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Prospectus).
The Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15 and 15d-15) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company and each of its Subsidiaries is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q,
as the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of a
date within 90 days prior to the filing date of the Form 10-K for the fiscal
year most recently ended (such date, the “Evaluation Date”). The Company
presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date and
the disclosure controls and procedures are effective. Since the Evaluation Date,
there have been no significant changes in the Company’s internal controls (as
such term is defined in Item 307(b) of Regulation S-K under the Securities Act)
or, to the Company’s knowledge, in other factors that could significantly affect
the Company’s internal controls.

 

-15-



--------------------------------------------------------------------------------

(ee) Sarbanes-Oxley. Except as disclosed in the Registration Statement or
Prospectus, there is and has been no failure on the part of the Company or, to
the knowledge of the Company, any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any applicable
provisions of the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder. Each of the principal executive officer and the principal financial
officer of the Company (or each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by it or furnished by it to the Commission.
For purposes of the preceding sentence, “principal executive officer” and
“principal financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.

(ff) Finder’s Fees. Neither the Company nor any of the Subsidiaries has incurred
any liability for any finder’s fees, brokerage commissions or similar payments
in connection with the transactions herein contemplated, except as may otherwise
exist with respect to Agent pursuant to this Agreement.

(gg) Labor Disputes. Except as disclosed in the Registration Statement or
Prospectus, no labor disturbance by or dispute with employees of the Company or
any of its Subsidiaries exists or, to the knowledge of the Company, is
threatened which would reasonably be expected to result in a Material Adverse
Effect

(hh) Investment Company Act. Neither the Company nor any of the Subsidiaries is
or, after giving effect to the offering and sale of the Placement Shares, will
be an “investment company” or an entity “controlled” by an “investment company,”
as such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(ii) Operations. The operations of the Company and its Subsidiaries are and have
been conducted, at all relevant times in compliance with applicable financial
record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended (the “CFTRA”), except to the
extent that such Subsidiaries were not required to comply with the CFTRA), the
money laundering statutes of all jurisdictions to which the Company or its
Subsidiaries are subject, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”), except as
would not reasonably be expected to result in a Material Adverse Effect; and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(jj) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not

 

-16-



--------------------------------------------------------------------------------

limited to, any structural finance, special purpose or limited purpose entity
(each, an “Off Balance Sheet Transaction”) that could reasonably be expected to
affect materially the Company’s liquidity or the availability of or requirements
for its capital resources, including those Off Balance Sheet Transactions
described in the Commission’s Statement about Management’s Discussion and
Analysis of Financial Conditions and Results of Operations (Release Nos.
33-8056; 34-45321; FR-61), required to be described in the Registration
Statement or Prospectus which have not been described as required.

(kk) Underwriter Agreements. The Company is not a party to any agreement with an
agent or underwriter for any other “at-the-market” or continuous equity
transaction.

(ll) ERISA. To the knowledge of the Company, (i) each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and any of its Subsidiaries has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”), (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred which would result in a material liability to the Company
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption, and (iii) for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.

(mm) Forward Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the fiscal year most recently ended
(i) are within the coverage of the safe harbor for forward looking statements
set forth in Section 27A of the Securities Act, Rule 175(b) under the Securities
Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were made by the
Company with a reasonable basis and in good faith and reflect the Company’s good
faith commercially reasonable best estimate of the matters described therein,
and (iii) have been prepared in accordance with Item 10 of Regulation S-K under
the Securities Act.

(nn) Agent Purchases. The Company acknowledges and agrees that the Agent has
informed the Company that the Agent may, to the extent permitted under the
Securities Act, the Exchange Act, purchase and sell Common Stock for its own
account while this Agreement is in effect, provided, that (i) no such purchase
or sales shall take place while a Placement Notice is in effect (except to the
extent each Agent may engage in sales of Placement Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity)
and (ii) the Company shall not be deemed to have authorized or consented to any
such purchases or sales by the Agent.

 

-17-



--------------------------------------------------------------------------------

(oo) Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(pp) Insurance. The Company and each of its Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as the Company and each of
its Subsidiaries reasonably believe are adequate for the conduct of their
respective businesses and as is customary for companies of similar size engaged
in similar businesses in similar industries.

(qq) No Improper Practices. Except as disclosed in the Registration Statement or
Prospectus, (i) neither the Company nor, to the Company’s knowledge, the
Subsidiaries, nor to the Company’s knowledge, any of their respective executive
officers has, in the past five years, made any unlawful contributions to any
candidate for any political office (or failed fully to disclose any contribution
in violation of law) or made any contribution or other payment to any official
of, or candidate for, any federal, state, municipal, or foreign office or other
person charged with similar public or quasi-public duty in violation of any law
or of the character required to be disclosed in the Prospectus; (ii) no
relationship, direct or indirect, exists between or among the Company or, to the
Company’s knowledge, any Subsidiary or any affiliate of any of them, on the one
hand, and the directors, officers and stockholders of the Company or, to the
Company’s knowledge, any Subsidiary, on the other hand, that is required by the
Securities Act to be described in the Registration Statement and the Prospectus
that is not so described; (iii) no relationship, direct or indirect, exists
between or among the Company or any Subsidiary or any affiliate of them, on the
one hand, and the directors, officers, or stockholders of the Company or, to the
Company’s knowledge, any Subsidiary, on the other hand, that is required by the
rules of FINRA to be described in the Registration Statement and the Prospectus
that is not so described; (iv) except as described in the Registration Statement
or Prospectus, there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or, to the Company’s knowledge, any
Subsidiary to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them; and (v) the
Company has not offered, or caused any placement agent to offer, Common Stock to
any person with the intent to influence unlawfully (A) a customer or supplier of
the Company or any Subsidiary to alter the customer’s or supplier’s level or
type of business with the Company or any Subsidiary or (B) a trade journalist or
publication to write or publish favorable information about the Company or any
Subsidiary or any of their respective products or services, and, (vi) neither
the Company nor any Subsidiary nor, to the Company’s knowledge, any employee or
agent of the Company or any Subsidiary has made any payment of funds of the
Company or any Subsidiary or received or retained any funds in violation of any
law, rule or regulation (including, without limitation, the Foreign Corrupt
Practices Act of 1977), which payment, receipt or retention of funds is of a
character required to be disclosed in the Registration Statement or the
Prospectus.

(rr) Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.

(ss) No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 24 below), did not, does not and will not include
any information that conflicted,

 

-18-



--------------------------------------------------------------------------------

conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus, including any incorporated document deemed to be a
part thereof that has not been superseded or modified. The foregoing sentence
does not apply to statements in or omissions from any Issuer Free Writing
Prospectus based upon and in conformity with written information furnished to
the Company by the Agent specifically for use therein.

(tt) No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company may be bound or to which any of the property or assets of
the Company is subject, except (i) such conflicts, breaches or defaults as may
have been waived and (ii) such conflicts, breaches and defaults that would not
reasonably be expected to have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any violation of the provisions of any
statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company, except where such violation would not
reasonably be expected to have a Material Adverse Effect.

(uu) (i) The Company represents that, neither the Company nor any of its
Subsidiaries (collectively, the “Entity”) or, to the Company’s knowledge, any
director, officer, employee, agent, affiliate or representative of the Entity,
is a government, individual, or entity (in this paragraph (uu), “Person”) that
is, or is owned or controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).

(ii) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) The Entity represents and covenants that, except as detailed in the
Prospectus, for the past 5 years, it has not knowingly engaged in, is not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.

(vv) Stock Transfer Taxes. On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with in all material
respects.

 

-19-



--------------------------------------------------------------------------------

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

7. Covenants of the Company. The Company covenants and agrees with Agent that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify the Agent promptly of the time
when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon the Agent’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in such Agent’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by the
Agent (provided, however, that the failure of the Agent to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agent’s right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy the
Agent shall have with respect to the failure to make such filing shall be to
cease making sales under this Agreement until such amendment or supplement is
filed); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to Agent within a reasonable period of time before the filing and the
Agent has not objected thereto (provided, however, that (A) the failure of the
Agent to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement, provided, further, that
the only remedy Agent shall have with respect to the failure by the Company to
obtain such consent shall be to cease making sales under this Agreement, and
(B) the Company has no obligation to provide Agent any advance copy of such
filing or to provide Agent an opportunity to object to such filing if such
filing does not name Agent or does not relate to the transactions contemplated
hereunder) and the Company will furnish to the Agent at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference

 

-20-



--------------------------------------------------------------------------------

into the Registration Statement or Prospectus, except for those documents
available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act or, in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company).

(b) Notice of Commission Stop Orders. The Company will advise the Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise the Agent promptly after it receives any request
by the Commission for any amendments to the Registration Statement or any
amendment or supplements to the Prospectus or any Issuer Free Writing Prospectus
or for additional information related to the offering of the Placement Shares or
for additional information related to the Registration Statement, the Prospectus
or any Issuer Free Writing Prospectus.

(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by the
Agent under the Securities Act with respect to the offer and sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act. If the Company has omitted
any information from the Registration Statement pursuant to Rule 430B under the
Securities Act, it will use its best efforts to comply with the provisions of
and make all requisite filings with the Commission pursuant to said Rule 430B
and to notify the Agent promptly of all such filings. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Agent to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by the Agent under
the Securities Act with respect to the offer and sale of the Placement Shares,
the Company will use its reasonable best efforts to cause the Placement Shares
to be listed on the Exchange and on the ASX (in the form of CDIs) upon issue of
the Placement Shares.

 

-21-



--------------------------------------------------------------------------------

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to the Agent and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as the Agent
may from time to time reasonably request and, at the Agent’s request, will also
furnish copies of the Prospectus to each exchange or market on which sales of
the Placement Shares may be made; provided, however, that the Company shall not
be required to furnish any document (other than the Prospectus) to the Agent to
the extent such document is available on EDGAR.

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act.

(g) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(h) Notice of Other Sales. Without the prior written consent of Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Stock (other than
the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the fifth
(5th) Trading Day immediately prior to the date on which any Placement Notice is
delivered to Agent hereunder and ending on the fifth (5th) Trading Day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other “at-the-market” or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Stock (other than the Placement Shares offered
pursuant to this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire, Common Stock prior
to the later of the termination of this Agreement and the sixtieth (60th) day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice; provided, however, that such
restrictions will not be required in connection with the Company’s issuance or
sale of (i) Common Stock, options to purchase Common Stock or other securities
or Common Stock issuable upon the exercise or settlement of options, phantom
stock units or other securities, pursuant to any employee or director stock
option or benefits plan, stock ownership plan or dividend reinvestment plan (but
not Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented, (ii) securities convertible into or exchangeable for Common Stock,
or warrants or any rights to purchase or acquire Common Stock, or Common

 

-22-



--------------------------------------------------------------------------------

Stock issuable upon conversion of securities or the exercise of warrants,
options or other rights in effect or outstanding, and disclosed in filings by
the Company available on EDGAR or otherwise in writing to the Agent and
(iii) Common Stock or securities convertible into or exchangeable for shares of
Common Stock as consideration for mergers, acquisitions, other business
combinations or strategic alliances occurring after the date of this Agreement
which are not issued for capital raising purposes.

(i) Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice advise the Agent promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to the Agent pursuant to this Agreement.

(j) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by the Agent or its representatives in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as the Agent may reasonably request.

(k) Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing date
under Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through the
Agent, the Net Proceeds to the Company and the compensation payable by the
Company to the Agent with respect to such Placement Shares, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market. The Company also agrees that following
issue of the Placement Shares it will apply to ASX for official quotation of the
Placement Shares (in the form of CDIs).

(l) Representation Dates; Certificate. (1) Prior to the date of the first
Placement Notice and (2) each time the Company:

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”);

 

-23-



--------------------------------------------------------------------------------

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8-K is material) with a certificate, in the form attached hereto as Exhibit
7(l). The requirement to provide a certificate under this Section 7(l) shall be
waived for any Representation Date occurring at a time a Suspension is in
effect, which waiver shall continue until the earlier to occur of the date the
Company delivers instructions for the sale of Placement Shares hereunder (which
for such calendar quarter shall be considered a Representation Date) and the
next occurring Representation Date. Notwithstanding the foregoing, if the
Company subsequently decides to sell Placement Shares following a Representation
Date when a Suspension was in effect and did not provide the Agent with a
certificate under this Section 7(l), then before the Company delivers the
instructions for the sale of Placement Shares or the Agent sells any Placement
Shares pursuant to such instructions, the Company shall provide the Agent with a
certificate in conformity with this Section 7(l) dated as of the date that the
instructions for the sale of Placement Shares are issued.

(m) Legal Opinions. (1) Prior to the date of the first Placement Notice and
(2) within five (5) Trading Days of each Representation Date with respect to
which the Company is obligated to deliver a certificate in the form attached
hereto as Exhibit 7(l) for which no waiver is applicable and excluding the date
of this Agreement, the Company shall cause to be furnished to the Agent written
opinions of Pepper Hamilton LLP, DLA Piper Australia and Wiley Rein LLP
(“Company Counsel”), or other counsels satisfactory to the Agent, in form and
substance satisfactory to Agent and its counsel, with the written opinion to be
provided by Pepper Hamilton LLP to be substantially similar to the form provided
prior to the date of the first Placement Notice, modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, the Company shall be required to furnish to
Agent no more than one opinion per counsel hereunder per calendar quarter and
the Company shall not be required to furnish any such letter if the Company does
not intend to deliver a Placement Notice in such calendar quarter until such
time as the Company delivers its next Placement Notice; provided, further, that
in lieu of such opinions for subsequent periodic filings under the Exchange Act,
counsel may furnish the Agent with a letter (a “Reliance Letter”) to the effect
that the Agent may rely on a prior opinion delivered under this Section 7(m) to
the same extent as if it were dated the date of such letter (except that
statements in such prior opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented as of the date of the
Reliance Letter).

(n) Comfort Letter. (1) Prior to the date of the first Placement Notice and
(2) within five (5) Trading Days of each Representation Date with respect to
which the Company is obligated to deliver a certificate in the form attached
hereto as Exhibit 7(l) for which no waiver is applicable and excluding the date
of this Agreement, the Company shall cause its independent

 

-24-



--------------------------------------------------------------------------------

registered public accounting firm to furnish the Agent letters (the “Comfort
Letters”), dated the date the Comfort Letter is delivered, which shall meet the
requirements set forth in this Section 7(n); provided, that if requested by the
Agent, the Company shall cause a Comfort Letter to be furnished to the Agent
within ten (10) Trading Days of the date of occurrence of any material
transaction or event, including the restatement of the Company’s financial
statements. The Comfort Letter from the Company’s independent registered public
accounting firm shall be in a form and substance satisfactory to the Agent,
(i) confirming that they are an independent registered public accounting firm
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board, (ii) stating, as of such date, the conclusions and findings of
such firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings (the first such letter, the “Initial Comfort
Letter”) and (iii) updating the Initial Comfort Letter with any information that
would have been included in the Initial Comfort Letter had it been given on such
date and modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

(o) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock, or pay anyone any
compensation for soliciting purchases of the Placement Shares other than the
Agent.

(p) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor any of its Subsidiaries
will be or become, at any time prior to the termination of this Agreement,
required to register as an “investment company,” as such term is defined in the
Investment Company Act.

(q) No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and the Agent in its capacity as agent hereunder, neither
the Agent nor the Company (including its agents and representatives, other than
Agent in its capacity as such) will make, use, prepare, authorize, approve or
refer to any written communication (as defined in Rule 405 under the Securities
Act), required to be filed with the Commission, that constitutes an offer to
sell or solicitation of an offer to buy Placement Shares hereunder.

(r) Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Agent, to qualify, as necessary, the
Placement Shares for offering and sale, or to obtain an exemption for the
Placement Shares to be offered and sold, under the applicable securities laws of
such states and other jurisdictions (domestic or foreign) as the Agent may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Placement Shares (but in no event
for less than one year from the date of this Agreement); provided, however, that
the Company shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject. In each jurisdiction in which the Placement Shares have
been so qualified or exempt, the Company will file such statements and reports
as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Placement Shares (but in no event for less
than one year from the date of this Agreement).

 

-25-



--------------------------------------------------------------------------------

(s) Sarbanes-Oxley Act. The Company and the Subsidiaries will maintain and keep
accurate books and records reflecting their assets and maintain internal
accounting controls in a manner designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with generally accepted accounting principles,
(iii) that receipts and expenditures of the Company are being made only in
accordance with management’s and the Company’s directors’ authorization, and
(iv) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
have a material effect on its financial statements. The Company and the
Subsidiaries will maintain such controls and other procedures, including,
without limitation, those required by Sections 302 and 906 of the Sarbanes-Oxley
Act, and the applicable regulations thereunder that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure and to ensure that material
information relating to the Company or the Subsidiaries is made known to them by
others within those entities, particularly during the period in which such
periodic reports are being prepared.

(t) Secretary’s Certificate; Further Documentation. Prior to the date of the
first Placement Notice, the Company shall deliver to the Agent a certificate of
the Secretary of the Company and attested to by an executive officer of the
Company, dated as of such date, certifying as to (i) the Certificate of
Incorporation of the Company, (ii) the By-laws of the Company, (iii) the
resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance of this Agreement and the issuance of the Placement
Shares and (iv) the incumbency of the officers duly authorized to execute this
Agreement and the other documents contemplated by this Agreement. Within five
(5) Trading Days of each Representation Date, the Company shall have furnished
to the Agent such further information, certificates and documents as the Agent
may reasonably request.

8. Payment of Expenses. The Company will pay all expenses incidental to the
performance of its obligations under this Agreement, including (i) the
preparation and filing of the Registration Statement, including any fees
required by the Commission, and the printing or electronic delivery of the
Prospectus as originally filed and of each amendment and supplement thereto, in
such number as the Agent shall deem necessary, (ii) the printing and delivery to
the Agent of this Agreement and such other documents as may be required in
connection with the

 

-26-



--------------------------------------------------------------------------------

offering, purchase, sale, issuance or delivery of the Placement Shares,
(iii) the preparation, issuance and delivery of the certificates, if any, for
the Placement Shares to the Agent, including any stock or other transfer taxes
and any capital duties, stamp duties or other duties or taxes payable upon the
sale, issuance or delivery of the Placement Shares to the Agent, (iv) the fees
and disbursements of the counsel, accountants and other advisors to the Company,
(v) the reasonable and documented fees and disbursements of the counsel to the
Agent in an amount not to exceed $50,000; (vi) the qualification or exemption of
the Placement Shares under state securities laws in accordance with the
provisions of Section 7(r) hereof, including filing fees, but excluding fees of
the Agent’s counsel, (vii) the printing and delivery to the Agent of copies of
any Permitted Issuer Free Writing Prospectus and the Prospectus and any
amendments or supplements thereto in such number as the Agent shall deem
necessary, (viii) the preparation, printing and delivery to the Agent of copies
of the blue sky survey, (ix) the fees and expenses of the transfer agent and
registrar for the Common Stock, (x) the filing and other fees incident to any
review by FINRA of the terms of the sale of the Placement Shares including the
fees of the Agent’s counsel (subject to the cap, set forth in clause (v) above),
and (xi) the fees and expenses incurred in connection with the listing of the
Placement Shares on the Exchange.

9. Conditions to Agent’s Obligations. The obligations of the Agent hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by the Agent of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by the Agent
in its sole discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the (i) resale of all Placement
Shares issued to the Agent and not yet sold by the Agent and (ii) sale of all
Placement Shares contemplated to be issued by any Placement Notice.

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, the Prospectus
or documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

-27-



--------------------------------------------------------------------------------

(c) No Misstatement or Material Omission. The Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
Material Adverse Effect or any development that could reasonably be expected to
cause a Material Adverse Effect, or a downgrading in or withdrawal of the rating
assigned to any of the Company’s securities (other than asset backed securities)
by any rating organization or a public announcement by any rating organization
that it has under surveillance or review its rating of any of the Company’s
securities (other than asset backed securities), the effect of which, in the
case of any such action by a rating organization described above, in the
reasonable judgment of the Agent (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

(e) Legal Opinion. The Agent shall have received the opinions of Company Counsel
required to be delivered pursuant to Section 7(m) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(m).

(f) Comfort Letter. The Agent shall have received the Comfort Letter required to
be delivered pursuant to Section 7(n) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(n).

(g) Representation Certificate. The Agent shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).

(h) No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

(i) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(l), the Company shall have furnished to the
Agent such appropriate further information, certificates and documents as the
Agent may reasonably request. All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof. The Company will
furnish the Agent with such conformed copies of such opinions, certificates,
letters and other documents as the Agent shall reasonably request.

(j) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

-28-



--------------------------------------------------------------------------------

(k) Approval for Listing. The Placement Shares shall either have been approved
for listing on the Exchange, subject only to notice of issuance, or the Company
shall have filed an application for listing of the Placement Shares on the
Exchange at, or prior to, the issuance of any Placement Notice.

(l) FINRA. If applicable, FINRA shall have raised no objection to the terms of
this offering and the amount of compensation allowable or payable to the Agent
as described in the Prospectus.

(m) No Termination Event. There shall not have occurred any event that would
permit the Agent to terminate this Agreement pursuant to Section 12(a).

10. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
the Agent, its partners, members, directors, officers, employees and agents and
each person, if any, who controls the Agent within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel), reasonably incurred in investigating, preparing
or defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under
(i) or (ii) above,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus (or any
amendment or supplement thereto) or the Prospectus (or any amendment or
supplement thereto).

 

-29-



--------------------------------------------------------------------------------

(b) Agent Indemnification. Agent agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act against any and all loss, liability, claim, damage and expense described in
the indemnity contained in Section 10(a), as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendments thereto) or in any related
Issuer Free Writing Prospectus (or any amendment thereto) or the Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with
information relating to the Agent and furnished to the Company in writing by the
Agent expressly for use therein. The Company hereby acknowledges that the only
information that the Agent has furnished to the Company expressly for use in the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) are the statements set forth in the seventh
and eighth paragraphs under the caption “Plan of Distribution” in the Prospectus
Supplement.

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 10 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 10, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 10 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 10 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within

 

-30-



--------------------------------------------------------------------------------

a reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 10 (whether or not any indemnified party is a party thereto), unless
such settlement, compromise or consent (1) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (2) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) Settlement Without Consent if Failure to Reimburse. If an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for reasonable fees and expenses of counsel, such indemnifying party agrees that
it shall be liable for any settlement of the nature contemplated by
Section 10(a)(ii) effected without its written consent if (1) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (2) such indemnifying party shall have received notice of the
terms of such settlement at least 30 days prior to such settlement being entered
into and (3) such indemnifying party shall not have reimbursed such indemnified
party in accordance with such request prior to the date of such settlement.

(e) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 10 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Agent, the Company
and the Agent will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than the Agent, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and the Agent may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Agent on the other
hand. The relative benefits received by the Company on the one hand and the
Agent on the other hand shall be deemed to be in the same proportion as the
total net proceeds from the sale of the Placement Shares (before deducting
expenses) received by the Company bear to the total compensation received by the
Agent (before deducting expenses) from the sale of Placement Shares on behalf of
the Company. If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and the Agent, on the other hand, with

 

-31-



--------------------------------------------------------------------------------

respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Agent agree that it would not be just and equitable if
contributions pursuant to this Section 10(e) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 10(e)
shall be deemed to include, for the purpose of this Section 10(e), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 10(c) hereof. Notwithstanding the foregoing provisions of this
Section 10(e), the Agent shall not be required to contribute any amount in
excess of the commissions received by it under this Agreement and no person
found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 10(e), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of the Agent, will have the same rights to contribution as that party,
and each director of the Company and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 10(e), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 10(e) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 10(c) hereof,
no party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 10(c) hereof.

11. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

12. Termination.

(a) The Agent may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any change, or

 

-32-



--------------------------------------------------------------------------------

any development or event involving a prospective change, in the condition,
financial or otherwise, or in the business, properties, earnings, results of
operations or prospects of the Company and its Subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, which
individually or in the aggregate, in the sole judgment of the Agent is material
and adverse and makes it impractical or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (2) if
there has occurred any material adverse change in the financial markets in the
United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Agent, impracticable or inadvisable
to market the Placement Shares or to enforce contracts for the sale of the
Placement Shares, (3) if trading in the Common Stock has been suspended or
limited by the Commission or the Exchange, or if trading generally on the
Exchange has been suspended or limited, or minimum prices for trading have been
fixed on the Exchange, (4) if any suspension of trading of any securities of the
Company on any exchange or in the over-the-counter market shall have occurred
and be continuing, (5) if a major disruption of securities settlements or
clearance services in the United States shall have occurred and be continuing,
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities. Any such termination shall be without liability of any party
to any other party except that the provisions of Section 8 (Payment of
Expenses), Section 10 (Indemnification and Contribution), Section 11
(Representations and Agreements to Survive Delivery), Section 17 (Governing Law
and Time; Waiver of Jury Trial) and Section 18 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination. If the
Agent elects to terminate this Agreement as provided in this Section 12(a), the
Agent shall provide the required notice as specified in Section 13 (Notices).

(b) The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain
in full force and effect notwithstanding such termination.

(c) The Agent shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain
in full force and effect notwithstanding such termination.

(d) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), (b) or (c) above or otherwise by mutual agreement of
the parties; provided, however, that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 8, Section 10, Section 11,
Section 17 and Section 18 shall remain in full force and effect.

(e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Agent or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

 

-33-



--------------------------------------------------------------------------------

13. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:

 

Cantor Fitzgerald & Co. 499 Park Avenue New York, NY 10022 Attention:    Capital
Markets/Jeffrey Lumby Facsimile:    (212) 307-3730

with copies to

 

Cantor Fitzgerald & Co. 499 Park Avenue New York, NY 10022 Attention:    Stephen
Merkel    General Counsel Facsimile:    (212) 307-3730

and with a copy to:

 

Cooley LLP 1114 Avenue of the Americas New York, NY 10036 Attention:    Daniel
I. Goldberg, Esq. Facsimile:    (212) 479-6275

and if to the Company, shall be delivered to:

 

Unilife Corporation 250 Cross Farm Lane York, PA 17406 Attention:    John Ryan,
General Counsel

with a copy to:

 

Pepper Hamilton LLP 3000 Two Logan Square Eighteenth and Arch Streets
Philadelphia, PA 19103-2799 Attention:    Steven J. Abrams, Esq. Facsimile:   
(866) 422-3671

 

-34-



--------------------------------------------------------------------------------

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Agent and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that the Agent may assign
its rights and obligations hereunder to an affiliate thereof without obtaining
the Company’s consent.

15. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Placement Shares.

16. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Agent. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

-35-



--------------------------------------------------------------------------------

17. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

18. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

19. Use of Information. The Agent may not provide any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to any third party other than its legal
counsel advising it on this Agreement unless expressly approved by the Company
in writing.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

21. Waiver. A waiver of any right, power or remedy under this Agreement must be
in writing signed by the party granting it. A waiver only affects the particular
obligation or breach for which it is given. It is not an implied waiver of any
other obligation or breach or an implied waiver of that obligation or breach on
any other occasion.

22. Further Acts. Each party must promptly execute all documents and do or use
reasonable endeavors to cause a third party to do all things that another party
from time to time may reasonably request in order to give effect to, perfect or
complete this Agreement and all transactions incidental to it.

 

-36-



--------------------------------------------------------------------------------

23. Effect of Headings. The section and exhibit headings herein are for
convenience only and shall not affect the construction hereof.

24. Permitted Free Writing Prospectuses. The Company represents, warrants and
agrees that, unless it obtains the prior consent of the Agent, and the Agent
represents, warrants and agrees that, unless it obtains the prior consent of the
Company, it has not made and will not make any offer relating to the Placement
Shares that would constitute an Issuer Free Writing Prospectus, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission. Any such free writing prospectus
consented to by the Agent or by the Company, as the case may be, is hereinafter
referred to as a “Permitted Free Writing Prospectus.” The Company represents and
warrants that it has treated and agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in
Rule 433, and has complied and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely filing
with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 22 hereto are Permitted Free Writing
Prospectuses.

25. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) the Agent is acting solely as agent in connection with the sale of the
Placement Shares and in connection with each transaction contemplated by this
Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and the Agent, on the other hand, has been or will be
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not the Agent has advised or is advising the Company
on other matters, and the Agent has no obligation to the Company with respect to
the transactions contemplated by this Agreement except the obligations expressly
set forth in this Agreement;

(b) it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) neither the Agent nor its affiliates have provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated by this
Agreement and it has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate;

(d) it is aware that the Agent and its affiliates are engaged in a broad range
of transactions which may involve interests that differ from those of the
Company and the Agent and its affiliates have no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship or otherwise; and

(e) it waives, to the fullest extent permitted by law, any claims it may have
against the Agent or its affiliates for breach of fiduciary duty or alleged
breach of fiduciary duty

 

-37-



--------------------------------------------------------------------------------

in connection with the sale of Placement Shares under this Agreement and agrees
that the Agent and its affiliates shall not have any liability (whether direct
or indirect, in contract, tort or otherwise) to it in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on its
behalf or in right of it or the Company, employees or creditors of Company,
other than in respect of the Agent’s obligations under this Agreement and to
keep information provided by the Company to the Agent and the Agent’s counsel
confidential to the extent not otherwise publicly-available.

26. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.

“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act
Regulations.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

[Signature Page Follows]

 

-38-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

Very truly yours, UNILIFE CORPORATION By:  

/s/ Alan Shortall

  Name:   Alan Shortall   Title:   Chief Executive Officer

 

ACCEPTED as of the date first-above written:

CANTOR FITZGERALD & CO. By:  

/s/ Jeffrey Lumby

  Name:   Jeffrey Lumby   Title:   Senior Managing Director



--------------------------------------------------------------------------------

SCHEDULE 1

 

 

Form of Placement Notice

 

 

 

From:    Unilife Corporation To:   

Cantor Fitzgerald & Co.

Attention: [●]

Subject:    Placement Notice Date:    [●], 201[●]

Ladies and Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Unilife Corporation, a Delaware corporation (the “Company”),
and Cantor Fitzgerald & Co. (“Agent”), dated July 29, 2015, the Company hereby
requests that the Agent sell up to [●] of the Company’s common stock, par value
$0.01 per share, at a minimum market price of $[●] per share, during the time
period beginning [month, day, time] and ending [month, day, time].

All capitalized terms used but not defined herein shall have the meanings given
to such terms in the Sales Agreement.



--------------------------------------------------------------------------------

SCHEDULE 2

 

 

Compensation

 

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to up to 3.0% of the aggregate gross
proceeds from each sale of Placement Shares.



--------------------------------------------------------------------------------

SCHEDULE 3

 

 

Notice Parties

 

 

The Company

John Ryan (john.ryan@unilife.com)

The Agent

Jeff Lumby (jlumby@cantor.com)

Josh Feldman (jfeldman@cantor.com)

Sameer Vasudev (svasudev@cantor.com)

With copies to:

CFControlledEquityOffering@cantor.com



--------------------------------------------------------------------------------

SCHEDULE 4

 

 

Subsidiaries

 

 

 

Entity

  

Jurisdiction of Formation

Unilife Medical Solutions, Inc.    Delaware Unilife Cross Farm, LLC    Delaware
Unitract Syringe Pty Limited    Australia Unilife Medical Solutions Pty Limited
   Australia



--------------------------------------------------------------------------------

EXHIBIT 7(l)

Form of Representation Date Certificate

The undersigned, the duly qualified and elected [●], of Unilife Corporation, a
Delaware corporation (the “Company”), does hereby certify in such capacity and
on behalf of the Company, pursuant to Section 7(l) of the Sales Agreement, dated
July 29, 2015 (the “Sales Agreement”), between the Company and Cantor
Fitzgerald & Co., that to the best of the knowledge of the undersigned:

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, with the same
force and effect as if expressly made on and as of the date hereof and (B) to
the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date, with the same force and effect as if
expressly made on and as of the date hereof; and

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

UNILIFE CORPORATION By:

 

Name:

 

Title:

 

Date: [●]



--------------------------------------------------------------------------------

Exhibit 22

Permitted Free Writing Prospectus

None.